Case 1:20-cv-25118-DLG Document 46 Entered on FLSD Docket 06/29/2021 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          Case No. 20-CV-25118-DLG

  HARTFORD CASUALTY INSURANCE COMPANY,
  a foreign corporation,

  Plaintiff,

  v.

  SILTEK AFFORDABLE HOUSING, LLC, a
  dissolved Florida limited liability
  company, et al.,

  Defendants.

  _________________________________/


                                      ORDER

       THIS CAUSE comes before the Court upon the Plaintiff’s Motion for

  Preliminary Injunction [D.E. 45].

       THE COURT has reviewed the Motion, pertinent portions of the

  record, and is otherwise fully advised in the premises. Accordingly,

  it is hereby

       ORDERED AND AJUDGED that the Defendants shall, within ten (10)

  days, respond to Plaintiff’s Motion.

       DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of

  June, 2021.

                                          s/Donald L. Graham
                                          DONALD L. GRAHAM
                                          UNITED STATES DISTRICT JUDGE

  cc:    All Counsel of Record
